Citation Nr: 0618442	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-06 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel

INTRODUCTION

The veteran had active military service from January 1968 to 
September 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Philadelphia, Pennsylvania, Regional Office 
(RO).

In February 2006, the veteran testified at the RO during a 
videoconference hearing before the undersigned sitting in 
Washington, DC; a transcript of that hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the medical evidence of record warrants 
a further remand of these matters, even though such action 
will, regrettably, further delay a decision on the remaining 
matters on appeal.  

During the February 2006 hearing, the veteran testified that 
there were recent VA medical treatment records that may be 
relevant to his claims, which have not been associated with 
the claims file.  He reported that he has routinely met with 
a VA psychiatric therapy group.  See February 2006 hearing 
transcript, pages 8-12.  These records have not been 
associated with the claims file.  In addition, he testified 
that VA medical providers have told him that his current 
Hepatitis C and psychiatric disorder were related to service.  
Id. at 17-18.  

The Board notes that the last supplemental statement of the 
case (SSOC) of record was issued in December 2003, and no 
evidence has been obtained or submitted since then.

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claims 
remaining on appeal.  The RO's notice letter to the veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2005) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO's letter should also invite the veteran to submit all 
evidence in his possession.  Any notice from the RO should 
also notify the veteran of the five elements of a service 
connection claim, as recently set forth in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. March 3, 
2006).    

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO via 
the AMC for the following action:

1.  Send the veteran a VCAA letter 
concerning his service connection claims 
on appeal.  The VCAA letter must apprise 
him of the type of evidence needed to 
substantiate these claims, as well as 
inform him of what evidence he is 
responsible for obtaining and what 
evidence VA will obtain for him.  Also 
ask that he submit any relevant evidence 
in his possession concerning these 
claims.  The letter should explain to the 
veteran that he has one year to respond 
(although VA may decide the claims within 
the one year period).  As well, the 
letter must mention the information or 
evidence needed to establish a disability 
rating and effective date for these 
claims, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

The letter should also ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for these claimed 
disabilities since December 2003.  After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated records which have not been 
previously secured and associate them 
with the claims folder.  

2.  Request all treatment records 
pertaining to the veteran from the VA 
Medical Centers in Philadelphia and 
Coatesville, Pennsylvania since December 
2003.  All records and/or responses 
received should be associated with the 
claims file.  

3.  If any additional development is 
deemed necessary, such as VA 
examination(s), such development should 
be conducted.  All findings should be 
reported in detail.  The examiner(s) 
should provide an opinion, after review 
of the claims file, as to whether it is 
at least as likely as not (i.e., 50 
percent or more) that the claimed 
Hepatitis C and psychiatric disorder are 
related to his period of service.  

3.  Thereafter, readjudicate the service 
connection issues on appeal.  If any 
benefit sought remains denied, the 
veteran and his representative should be 
provided an SSOC which should include all 
relevant laws and regulations and given 
the opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).



